Citation Nr: 1123743	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment of $1,360.00 of VA disability compensation benefits, to include validity of the debt.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel










INTRODUCTION

The Veteran served on active duty from May 2004 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Committee on Waivers and Compromises (COWAC) at the Milwaukee, Wisconsin, RO, which denied entitlement to a waiver of an overpayment of $1,360.00.  The overpayment was created by a May 2009 decision of the Nashville, Tennessee, RO.  

The issues of validity of the debt created on and after November [redacted], 2007, as well as waiver of overpayment of that debt, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective the day following separation from service in January 2007, the Veteran was rated as 50 percent disabled.

2.  The Veteran was married with one dependent at separation.

3.  The Veteran divorced, with the decree issued on November [redacted], 2007.  

4.  No evidence regarding whether the dependent continued to live with the Veteran from separation to the date of the divorce has been received.


CONCLUSION OF LAW

The overpayment due to reduction of the Veteran's VA compensation benefits prior to November [redacted], 2007, was not properly created.  38 C.F.R. § 1.911 (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA imposes obligations on VA in terms of its duties to notify and assist claimants.  The VCAA is not applicable to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  Thus, any discussion as to VCAA compliance is not required.  In any event, because the Board is granting the claim for the debt prior to November [redacted], 2007 and remanding the remainder of the appeal, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

II. Validity of the Debt

As of the day following separation from service in January 2007, the Veteran was service-connected for disabilities rated as 50 percent disabling combined.  The Veteran was, at the time, married with a stepson.  The Veteran received dependent adjustments for both his spouse and stepson.  The Veteran divorced in November 2007.  A divorce decree, dated November [redacted], 2007, is of record.  The Veteran notified the RO in February 2008.  The RO removed his former spouse from his award in April 2008.  The RO did not, at that time, remove the stepson from the award.  In March 2009, the Veteran filed a claim to add a daughter to his award.  

The Nashville RO determined that an overpayment of VA disability benefits had occurred.  The RO proposed the collection of the overpayment in March 2009 and implemented it in a May 2009 decision, removing the stepson adjustment from the date of service connection and renewing a dependent award based on a different minor child, effective April 1, 2009.  Thus, the overpayment period has been identified as February 1, 2007 to April 1, 2009.  The Veteran was notified of his procedural and appellate rights in a June 2009 letter from the Debt Management Center at the RO in St. Paul, Minnesota.  The Veteran wrote a June 2009 statement, requesting a waiver of the debt.  In that document, the Veteran indicated that he had repaid an overpayment relating to his ex-wife in 2008.  The RO had found a debt of $1,360 as a result of the adjustment for the stepson.  The Veteran challenged the amount, indicating that he had been overpaid $50 per month for sixteen months which would total about $800.  The Veteran has made additional statements challenging the timing of the debt creation as he contends that he should be paid for the dependent until the divorce became final, not the initial compensation benefits amounts paid prior to the divorce.

The issue certified to the Board was waiver of overpayment of VA compensation benefits.  It is clear from the Veteran's statements that he had challenged the validity of the debt charged against him.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In essence, if the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See 38 C.F.R. § 1.911 (2010); VAOPGCPREC 6-98 (April 24, 1998).  As the foregoing shows, the Veteran challenged the amount of the debt.  The RO failed to review the accuracy of the debt determination.  

A veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his dependents.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002 & Supp. 2010).  Specific rates are provided for the Veteran's spouse and children.  The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The Veteran's primary contention is that, until the divorce, he was responsible for his stepson's expenses and that his award should reflect that.  The RO found that, because the Veteran had not provided proof of the stepson's membership in the Veteran's household after October 2006, any award of a dependency adjustment was not warranted.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In applying the standard of reasonable doubt, the Board notes that the record does not reveal when the stepson ceased living in the Veteran's household.  The stepson was a member of the household at the time of claim filing.  The RO assumed, and the Veteran's statements do not contradict, that the stepson remained in his mother's custody at the time of the divorce as of November [redacted], 2007.  In the absence of better evidence, the Board will resolve reasonable doubt in favor of the Veteran and find that the stepson was no longer a member of the Veteran's household as of November [redacted], 2007.  Thus, the debt prior to November [redacted], 2007 was not validly created.  

The Board finds that the evidence is at least in equipoise that the Veteran's stepson was a member of his household until November [redacted], 2007.  The debt for the period prior to November [redacted], 2007 is not valid.  The benefit of the doubt rule has been applied and the claim granted, to this extent only.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The dependency adjustment debt created prior to November [redacted], 2007, was not validly created.  

REMAND

The underlying issue of validity of this debt has been argued by the Veteran, but the matter has not been since considered by the agency of original jurisdiction (AOJ).  The Board has granted the benefit to the extent possible based on uncontroverted facts of record.  The Veteran argues that the divorce was not valid until thirty days after entry of the divorce decree, which would delay the creation of the debt until December [redacted], 2007.  In regards to the validity of the debt beyond November [redacted], 2007, until that threshold issue has been adjudicated by the AOJ, and has either been subject to a final decision or perfected for appeal, review by the Board of the waiver claim must be deferred pending formal adjudication of the challenge to the validity of the debt.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran most recently submitted a financial status report (VA Form 20- 5655) in June 2009.  Unless the RO determines that the overpayment was not properly created, it would be useful to obtain a current financial status report to determine how the Veteran's circumstances might have changed since 2009.

The amount of the debt is also unclear.  In the decision indicating that the overpayment had been created, the RO stated that the Veteran had been paid at a monthly rate of $766 beginning on December 1, 2007.  The claims file reflects that the Veteran was paid at a rate of $776 beginning on December 1, 2007.  An audit must be performed to ascertain the correct amount of overpayment based both on the correct amounts paid to the Veteran and based on the limited period of November [redacted], 2007 to April 1, 2009, prior to the return of the waiver issue to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to produce a written paid and due audit of the Veteran's compensation account since December 2007.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  A copy of the written audit should be inserted into the claims files and another provided to the Veteran and his representative.

2.  Then, the RO/AMC should adjudicate issue regarding the validity of the debt created on and after November [redacted], 2007 and until April 1, 2009.  

3.  Then, the RO/AMC should readjudicate the issue of entitlement to a waiver for the debt created on and after November [redacted], 2007 and until April 1, 2009.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


